Citation Nr: 1008824	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The Veteran appeared 
and offered testimony at a Travel Board hearing held at the 
Winston-Salem RO in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 2009 hearing, the Veteran testified that in 
October 1978, while stationed at Kreuznach, Germany, he 
sustained an in-service injury to his right hip after falling 
while clearing snow from a vehicle.  According to the 
Veteran's testimony, he was treated at "Krankenhaus," an 
Army hospital located near his base.  The Veteran further 
testified that he was placed on light duty status for 14 days 
after his injury before being returned to regular duty.

The Veteran also testified that he received treatment from 
his private family doctor for right hip symptoms in 1980, 
shortly after his separation from service.  He also stated 
that he sought additional private treatment from his family 
doctor for right hip symptoms in February 2005, and at that 
time, was recommended for surgery on his hip.  The Veteran 
further asserts that he has experienced continuous right hip 
symptoms from the date of his alleged in-service injury.

A review of the claims file does not reveal any treatment 
records from "Krankenhaus," nor does it reflect any 
documented efforts to obtain the same.  "Krankenhaus" in 
German means hospital, clinic, or infirmary (see, e.g., 
Google translate, http://translate.google.com).  The 
Veteran's service treatment records do include records of 
treatment at the outpatient clinic of the United States Army 
Hospital at Bad Kreuznach, Germany, but none that refer to an 
injury as described in the Veteran's testimony.  

Similarly, the claims file does not contain any private 
treatment records.  The Board further notes that although the 
Veteran's complete service treatment records have been 
obtained, the claims file does not contain the Veteran's 
service personnel records.  Finally, the Veteran has not been 
scheduled for a VA examination of his right hip.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies.  
VA is required to make as many requests as are necessary to 
obtain such records, and may end such efforts only if it 
concludes that the records sought do not exist or that 
further efforts to obtain such records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
that the custodian does not have them.  As no documented 
efforts have been made to obtain the Veteran's in-service 
Army hospital treatment records from "Krankenhaus," such 
efforts should be made.  Additionally, given the Veteran's 
testimony that he was placed on light duty status for 14 day 
after his reported October 1978 injury, his service personnel 
records are likely to be relevant to the issue of whether the 
Veteran sustained an in-service injury to his right hip.  
Accordingly, the Veteran's complete service personnel records 
should be obtained.

38 C.F.R. § 3.159(c)(1) requires VA to also make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or  that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, where no documented efforts have been made to 
obtain the Veteran's private treatment records from his 
family physician in 1980 and in February 2005, such efforts 
should be made.

VA's duty to assist is not a "one-way street"; a claimant 
seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the 
Veteran should assist VA by providing information and other 
assistance, as needed, to permit VA to obtain records that 
would substantiate the Veteran's claim.

Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded where such an examination "is necessary to make 
a decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, the Veteran's 
lay testimony asserts continuous right hip symptoms since his 
reported in-service injury.   The United States Court of 
Appeals for Veterans Claims has held that claimants are 
competent to report symptoms that are non-medical in nature.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the 
Veteran's lay testimony of continuous right hip symptoms 
since service, he should be scheduled for a VA examination 
for the purpose of evaluating the nature and etiology of his 
current right hip disability.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should be provided a VA 21-
4142 release, and he should be requested 
to provide the names and addresses of his 
family physicians who provided his 
reported treatment for his right hip in 
1980 and in February 2005.  The Veteran 
should be requested to sign the release, 
with the requested information, and to 
return the release to the RO.  

2.  After securing any necessary release 
forms, with full address information, 
treatment records from the private family 
physicians identified by the Veteran in 
the VA Form 21-4142 release should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Efforts should be made to obtain all 
records associated with the Veteran's 
reported treatment in October 1978 at 
"Krankenhaus."  Such efforts should 
continue unless and until it is 
documented in the claims folder that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.

If the RO is advised that a signed 
release from the Veteran is required for 
such records, the RO should so advise the 
Veteran in writing, provide a VA 21-4142 
release with full address information for 
"Krankenhaus," and request that the 
Veteran sign the release before returning 
it to the RO.  If the search for the 
Veteran's treatment records from 
"Krankenhaus" has negative results, 
documentation to that effect should be 
included in the claims file.

4.  The RO should also contact the 
National Personnel Records Center, or 
other appropriate department or agency, 
and request the Veteran's complete 
service personnel file.  If the search 
for the Veteran's service personnel 
records has negative results, 
documentation to that effect should be 
included in the claims file.

5.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right hip 
disability.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right hip disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed right hip 
disorder is etiologically related to the 
Veteran's period of active service, 
including his reported in-service injury 
in October 1978.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
right hip injury should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


